

117 HRES 708 IH: Expressing support for the recognition of Christopher Columbus and his impact on the Italian-American community, and recognizing the second Monday in October as “Columbus Day”.
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 708IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Garbarino (for himself and Mr. Amodei) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the recognition of Christopher Columbus and his impact on the Italian-American community, and recognizing the second Monday in October as Columbus Day.Whereas, on October 12, 1492, Christopher Columbus arrived in the New World and changed the course of history;Whereas Christopher Columbus’s discoveries played an integral role in the founding of the United States and the American continents;Whereas Christopher Columbus has been honored for generations as a pillar of American heritage and culture;Whereas over the course of generations, Christopher Columbus has become a hero to the Italian-American community for his passion and commitment to discovery; andWhereas Christopher Columbus represents the intrepid spirit of the Italian-American community: Now, therefore, be itThat the House of Representatives—(1)supports the observance of the second Monday in October as Columbus Day; and(2)honors the contributions of the Italian-American community in our society thanks to the influence of Christopher Columbus.